Citation Nr: 1325906	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to May 2002, June 2002 to April 2003, August 2004 to July 2005, and June 2009 to July 2010; and active duty for training from January 2006 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The rating decision denied service connection for IBS and hemorrhoids.  In an August 2012 rating decision, the RO granted service connection for hemorrhoids.  Therefore, that issue is no longer in appellate status.  

Case law provides that a claim for benefits includes any disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board has reframed the issue of service connection for IBS as entitlement to service connection for a gastrointestinal disorder to include IBS in accordance with this decision of the United States Court of Appeals for Veterans Claims.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from the Cincinnati VA Medical Center (VAMC) from April 2011 to August 2012.  In the August 2012 Supplemental Statement of the Case (SSOC), the RO specifically stated that the Veteran's VA electronic treatment records from April 2011 to July 2012 were reviewed prior to the adjudication of the claims.  The SSOC also noted that a records review was conducted at the Cincinnati VAMC in August 2012.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examinations in September 2010 and June 2011.  Both examiners concluded that the Veteran's symptoms were not consistent with IBS.  No other gastrointestinal condition was diagnosed.  In an August 2012 supplemental opinion, a VA examiner reiterated that the Veteran did not have IBS and that "[a]ll the [V]eteran's conditions are consistent with a disease with a clear and specific etiology and diagnosis."  The symptoms of constipation followed by overflow diarrhea were noted.  The examiner explained that that the Veteran had not been diagnosed with IBS, as the records showed it was only "suspected" as a cause of the Veteran's symptoms.  The examiner stated further that the Veteran's condition was best diagnosed as constipation only and he explained the physiological difference between IBS and constipation.  Although the examiner concluded that it was less likely than not that the Veteran's claimed IBS was due to service, he did not provide an opinion as to the Veteran's diagnosed constipation.  Another supplemental opinion is thus needed.  

In December 2010, the RO informed the Veteran that some of his service treatment records were unavailable.  In response, the Veteran provided VA with three VA Form 21-4142s containing names and addresses of facilities where he received treatment while on active duty.  The RO noted that further development was not required because a formal finding of unavailability had already been issued.  On remand, the RO should determine whether additional attempts should be made to obtain additional specified STRs in light of the VA Form 21-4142s received after the formal finding of unavailability and received after the Veteran was informed that his records were not available.  The RO must attempt to obtain these specific records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's treatment records is in order from the following:  General Leonard Wood Army Community Hospital where he was treated from January 2002 to May 2002, Personnel Operations Branch IMSE-BRG-HRM-O at Fort Bragg where he was mobilized and demobilized for his Iraq deployment, and from Presidio of Monterey Army Health Clinic where he was treated from January 2007 to August 2007.  

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Return the Veteran's claims file to the examiner who provided the August 2012 supplemental opinion so another supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The purpose of the supplemental opinion is to determine whether the Veteran's diagnosed constipation had its onset or was aggravated during active service or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) With respect to the diagnosis of constipation made by the August 2012 VA examiner, the examiner must provide an opinion as to whether it is as least as likely as not (a probability of 50 percent or greater) the Veteran's constipation condition began during active service or is related to any incident of service. 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. However, a complete explanation for such a finding must be provided.  

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


